TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00589-CV


In re New Covenant Care of Kingsland, Ltd.,
d/b/a Kingsland Hills Care Center






ORIGINAL PROCEEDING FROM LLANO COUNTY



M E M O R A N D U M   O P I N I O N


	Relator New Covenant Care of Kingsland, Ltd., d/b/a Kingsland Hills Care Center
files its petition for writ of mandamus.  See Tex. R. App. P. 52.8.  We deny the petition for writ of
mandamus.


  
					David Puryear, Justice
Before Justices Kidd, B. A. Smith and Puryear
Filed:   October 25, 2004